DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/2021.
Applicant's election with traverse of claims 1-10 and 16-20 (Group A) in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden placed on the examiner to also search and examine claims 11-15 corresponding to Group B since a search for Group A would necessarily include a search for Group B.
This is not found persuasive because there would be a burden placed on the examiner should Group B be searched and examined with elected Group A. For example, Group A includes many limitations detailing structural limitations of the assembly machine that are absent from the claimed placement module according to Group B (e.g. the continuous track, the dispensing head system, and the product conveyance system), these structural limitations necessarily limit the search and examination to search areas and prior art that include these structural elements for an assembly machine, whereas Group B only includes limitations of a positioning system and therefore a search and examination of Group B would include any search areas and prior art that discloses positioning and/or conveying as claimed which is a much broader and more extensive search and consideration of the prior art as compared with Group A, further a prior art reference that would be applicable to Invention B may not also be applicable to Group A since Group A requires limitations regarding the assembly machine as claimed. Therefore a search and examination burden would be placed on the examiner should Group B be examined with Group A.

However, this argument is not persuasive because the inventions of Group A and Group B are not directed towards different categories of invention since Group A and Group B are both directed to the apparatus category of invention and therefore the test is not applicable to Group A and Group B; further, Group A and Group B do not belong to any of the combinations of categories according to the test of unity (e.g. (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.), therefore this test of unity does not indicate that Group A and Group B have unity, to the contrary the last line of the test for unity suggests unity between Group A and Group B may not be present, e.g. “Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c)”.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
“the first placement module 13a, the second placement module 13b, the third placement module 13c, or the fourth placement module 13d” in Para 0059 line 7-9 should read as -- the first placement module 12a, the second placement module 12b, the third placement module 12c, or the fourth placement module 12d --.
“the first axis to a second placement location 51” in Para 0068 line 7 should read as -- the second axis to a second placement location 51 --.
“a second positioning system 16 configured to move along a first axis” in Para 0075 line 5-6 should read as -- a second positioning system 16 configured to move along a second axis --.
“The second positioning system 16 may position a first fiducial marker” in Para 0082 line 9 should read as -- The second positioning system 16 may position a second
“the second elevator conveyance system 17” in Para 0083 line 19 should read as -- the second elevator conveyance system 18--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first positioning system configured to move along a first axis” in Claim 1 line 9.
“a second positioning system configured to move along a second axis” in Claim 1 line 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 2 recites the limitation “a second placement location”. It is not sufficiently clear from the claim language if this second placement location is the same second placement location as introduced in claim 1 line 16-17 or a different second placement location; thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets this limitation to read as “the second placement location”.
Claim 16 line 11-12 recites the limitation “moving, by the first positioning system, along a first axis that intersects with the product conveyance system”. Claim 16 line 17-18 recites the first product along a first axis that intersects with the product conveyance system” and “moving, by the second positioning system, the second product along a second axis that intersects with the product conveyance system” respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 16-18, and 20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 6,725,532 to Okada.
As per claims 1-5, Okada discloses an assembly machine comprising:
[1] a continuous circuitous track (travel track 6, Fig 1, 3, 9-11, 14-15, 32, and 34-38); 
a dispensing head system configured to at least partially assemble products (board 1 is assembled with components 2, Fig 1, 14-15, 23-24, 32, and 38), wherein the dispensing head system includes one or more dispensing heads (self-propelled system heads 5, Fig 1, 3-4, 9-11, 14-15, 18-24, 32, 34, and 38) movable around the continuous circuitous track; a product conveyance system (board carrying conveyors 12, Fig 1-2, 14-15, and 38) extending between a first location of the continuous circuitous track and a second location of the continuous circuitous track (the board carrying conveyors 12 extend from the left to the right side of the travel track 6 as can be seen in Fig 1, 14-15, and 38) and a placement module (board positioning devices 7 including Y-direction board positioning device 70, Fig 1, 3, 14-15, 29, 31-32, and 34-38), the placement module including: a first positioning system (one of the Y-direction board positioning devices 70, Fig 1, 3, 14-15, 29, 31-32, and 34-38) configured to move along a first axis (‘Y-axis’ direction representing forward and backward directions as shown in Fig 16-17, 29, 31-32, and 35-38) that intersects with the product conveyance system (see Fig 1, 29, 31-32, and 35-38), wherein the first positioning system is configured to receive a first of the products (see boards 1 positioned by the Y-direction board positioning devices 70 in Fig 1, 29, 31-32, and 34-38) from the product conveyance system and move the first of the products from the product conveyance system to a first placement location (see board positioning section CP as shown Fig 1 and retracted position of Y-direction board positioning devices 70 shown in Fig 29, 31, and 35; Col 10 line 56-62, Col 11 line 39-57, Col 21 line 25-40); and a second positioning system (another one of the Y-direction board positioning devices 70, Fig 1, 3, 14-15, 29, 31-32, 34-38) configured to move along a second axis (Y-axis’ direction representing forward and backward directions as shown in Fig 16-17, 29, 31-32, and 35-38) that intersects with the product conveyance system (see Fig 1, 29, 31-32, and 35-38), wherein the second positioning system is configured to receive a second of the products (see boards 1 positioned by the Y-direction board positioning devices 70 in Fig 1, 29, 31-32, and 34-38) from the product conveyance system and move the second of the products from the product conveyance system to a second placement location (see board positioning section CP as shown Fig 1 and retracted position of Y-direction board positioning devices 70 shown in Fig 29, 31, and 35; Col 10 line 56-62, Col 11 line 39-57, Col 21 line 25-40). 
 [2] wherein the second positioning system is configured to move the second of the products from the product conveyance system to the second placement location while the first of the products is being at least partially assembled on the first positioning system by the dispensing head system (Col 25 line 23-27). 
[3] wherein the first axis is parallel to the second axis (see Fig 1, 29, 31-32, and 35-37) and the product conveyance system (board carrying conveyors 12, Fig 1-2, 14-15, and 38) (see Fig 1, 14-15, 34, and 38). 
[4] wherein the second positioning system is configured to move independently of the first positioning system (see Fig 1 and 15 that shows that the Y-direction board positioning devices 70 are separate units that are independently driven by separate motors 70a; Col 22 line 17-28, and Col 25 line 23-27). 
 [5] further comprising a second placement module (see Fig 32 and 34-38 that show four board positioning devices 7 each including Y-direction board positioning device 70; wherein the first placement module can comprise the first two Y-direction board positioning devices 70 and the second placement module can comprise the second two Y-direction board positioning devices 70 or vice versa), wherein the placement module is modular and mechanically attachable and wherein the second placement module is modular and mechanically-attachable (see Fig 1, 3, 14-15, 29, 31-32, 34-38 that show that the Y-direction board positioning devices 70 represent separate modules that are mechanically attached to the mounting apparatus and are therefore considered to be modular and mechanically attachable as claimed). 

As per claims 16-18 and 20, Okada discloses a method of assembly comprising:
 [16] providing an assembly machine (mounting apparatus 10A and 10, Fig 1-3, 29, 31-32, and 34-38) including: a continuous circuitous track (travel track 6, Fig 1, 3, 9-11, 14-15, 32, and 34-38); a dispensing head system, wherein the dispensing head system includes one or more dispensing heads (self-propelled system heads 5, Fig 1, 3-4, 9-11, 14-15, 18-24, 32, 34, and 38) movable around the continuous circuitous track; a product conveyance system (board carrying conveyors 12, Fig 1-2, 14-15, and 38) extending between a first location of the continuous circuitous track and a second location of the continuous circuitous track (the board carrying conveyors 12 extend from the left to the right side of the travel track 6 as can be seen in Fig 1, 14-15, and 38); and a placement module (board positioning devices 7 including Y-direction board positioning device 70, Fig 1, 3, 14-15, 29, 31-32, and 34-38), the placement module including: a first positioning system (one of the Y-direction board positioning devices 70, Fig 1, 3, 14-15, 29, 31-32, and 34-38); and a second positioning system (another one of the Y-direction board positioning devices 70, Fig 1, 3, 14-15, 29, 31-32, 34-38); moving, by the first positioning system, along a first axis (‘Y-axis’ direction representing forward and backward directions as shown in Fig 16-17, 29, 31-32, and 35-38) that intersects with the product conveyance system (see Fig 1, 29, 31-32, and 35-38); receiving, by the first positioning system, a first product (board 1 is assembled with components 2, Fig 1, 14-15, 23-24, 32, and 38) from the product conveyance system (see boards 1 positioned by the Y-direction board positioning devices 70 in Fig 1, 29, 31-32, and 34-38); moving, by the first positioning system, the first product from the product conveyance system to a first placement location (see board positioning section CP as shown Fig 1 and retracted position of Y-direction board positioning devices 70 shown in Fig 29, 31, and 35; Col 10 line 56-62, Col 11 line 39-57, Col 21 line 25-40); moving, by the second positioning system, along a second axis (‘Y-axis’ direction representing forward and backward directions as shown in Fig 16-17, 29, 31-32, and 35-38) that intersects with the product conveyance system (see Fig 1, 29, 31-32, and 35-38); receiving, by the second positioning system, a second product (board 1 is assembled with components 2, Fig 1, 14-15, 23-24, 32, and 38) from the product conveyance system (see boards 1 positioned by the Y-direction board positioning devices 70 in Fig 1, 29, 31-32, and 34-38); moving, by the second positioning system, the second product from the product conveyance system to a second placement location (see board positioning section CP as shown Fig 1 and retracted position of Y-direction board positioning devices 70 shown in Fig 29, 31, and 35; Col 10 line 56-62, Col 11 line 39-57, Col 21 line 25-40); and at least partially assembling, by the dispensing head system, the first product and the second product (Col 10 line 1-29, Col 11 line 8-22). 
[17] further comprising: moving, by the placement module, the second positioning system independently of the first positioning system; and moving, by the placement module, the first positioning system independently of the second positioning system (see Fig 1 and 15 that shows that the Y-direction board positioning devices 70 are separate units that are independently driven by separate motors 70a; Col 22 line 17-28, and Col 25 line 23-27). 
(see Fig 1, 29, 31-32, and 35-37) and the product conveyance system (board carrying conveyors 12, Fig 1-2, 14-15, and 38) is perpendicular to the first axis and the second axis (see Fig 1, 14-15, 34, and 38). 
[20] wherein the one or more dispensing heads each include a vision system (board recognizing device 32, Fig 1), the method of assembly further comprising: acquiring, by the vision system, the position of the second product during at least partially assembling, by the one or more dispensing heads, the first product (Col 13 line 19-29).

Potentially Allowable Subject Matter
Claims 6-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any other rejections such as 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejctions.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 19 are directed towards an assembly machine dependent upon claim 1 and a method of assembly dependent upon claim 16 respectively. The prior art fails to disclose or render obvious all of these limitations of claims 6 and 19 respectively, specifically the prior art fails to disclose or render obvious the following limitations in combination with the other limitation of claims 1 and 16 respectively:
an assembly machine comprising a continuous circuitous track, a dispensing head system including one or more dispensing heads movable around the continuous circuit track and configured to assemble products, a product conveyance system extending between first and second locations of the continuous circuitous track, and a placement module including first and second positioning systems the move to intersect the product conveyance system to receive products from the product conveyance system and move the products to placement locations respectively, wherein the placement module further comprises a first elevator conveyance system that moves vertically to receive products from the product conveyance system and a second elevator conveyance system that moves vertically to provide produces to the product conveyance system.

Claim 10 is directed towards an assembly machine dependent upon claim 1. The prior art fails to disclose or render obvious all of the limitations of claim 10, specifically the prior art fails to disclose or render obvious the following limitations in combination with the other limitation of claim 10:
an assembly machine comprising a continuous circuitous track, a dispensing head system including one or more dispensing heads movable around the continuous circuit track and configured to assemble products, a product conveyance system extending between first and second locations of the continuous circuitous track, and a placement module including first and second positioning systems the move to intersect the product conveyance system to receive products from the product conveyance system and move the products to placement locations respectively, wherein the first and second positioning systems are configured to collectively receive a third product from the product conveyance system that extends across the first and second positioning systems, wherein the first and second positioning systems move simultaneously and maintain an adjacent relationship after receiving the third product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,078,385 discloses a component mounting machine and method wherein two adjacent supply lanes are simultaneously used to feed a larger PCB through a mounting device, but this reference does not disclose that these supply lanes are part of a two separate positioning systems that move along axes that intersects with a product conveyance system as claimed.
US 2008/0184557 discloses a surface mounting device where elevators are provided for discharging PCBs from the surface mounters or feeding the PCBs to another surface mounter, but this reference does not disclose that the elevators are provided in a placement module comprising a first positioning system and a second positioning system as claimed or that a first elevator receives products from a product conveyance system as claimed and a second elevator provides products to the product conveyance system as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729